On March 17, 2005, the defendant was sentenced to the following: Count II: A commitment to the Department of Corrections for a term of ten (10) years, with five (5) years suspended, to run consecutively with the sentences received in criminal cause numbers DC-02-0153 and DC-02-0800, for the offense of Exploitation of an Older Person (Elderly), a felony; and Count III: A term of six (6) months in the Yellowstone County Detention Facility, to run concurrently with Count II, for the offense of Theft, a misdemeanor.
On September 23, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by James Siegman. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
*109Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 23 rd day of September, 2005.
DATED this 4th day of October, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.